Exhibit 10.1




STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of this 13th day of November, 2013, by and between Positive ID
Corporation (“Seller”) and the purchasers listed on the Schedule of Purchasers
attached hereto (each “Purchaser”, and collectively, (“Purchasers”).




WITNESSETH:




WHEREAS, Seller is the beneficial and record owner of 871,754 shares of common
stock, $.00001 par value per share (“Common Stock”), of VeriTeQ Corporation, a
Delaware corporation (the “Company”); and




WHEREAS, Seller holds a convertible note (the “Note”), convertible into 135,793
shares of Common Stock, of the Company, such shares being convertible at the
demand of the Seller; and




WHEREAS, Seller desires to sell the Note and its 871,754 shares of Common Stock
of the Company to Purchaser as more particularly set forth herein and Purchasers
desire to purchase such shares and rights upon the terms and subject to the
conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, receipt
of which is hereby acknowledged, the parties hereto agree as follows:




1.

Purchase and Sale; Closing; Purchase Price.




(a)

Purchase and Sale.   Upon the terms and subject to the conditions set forth in
this Agreement, Seller and Purchaser hereby agree that, on the Closing Date (as
defined in Section 2, below), Seller shall sell, assign, transfer, convey and
deliver to Purchasers an aggregate of 871,754 shares of Common Stock of the
Company (the “Shares”) (a copy of the certificate with respect thereto is
attached as Schedule I hereto) and the Note (a copy of which is attached as
Schedule II hereto), which is convertible into 135,793 shares of Common Stock of
the Company as of the date hereof, and Purchasers hereby agree to purchase,
obtain and acquire from Seller, all of Seller's right, title and interest in and
to the Shares and the Note, in each case, in accordance with the Schedule of
Purchasers attached hereto.




(b)

Delivery of Certificates and Note.  At the Closing (as hereinafter defined) and
as a condition thereto, Seller shall deliver to the Company or the Transfer
Agent, as applicable, (with a copy to each Purchaser) the Note and each
certificate (“Certificates”) representing the Shares issued along with
irrevocable instructions (the “Irrevocable Instructions”) to transfer the Note
and the Shares to each Purchaser, in accordance with the Schedule of Purchasers
attached hereto, registered in such name(s) as each Purchaser shall request on
or prior to the Closing Date (such transferred Note and Shares, collectively,
the “New Securities”) and to deliver the certificates evidencing the New
Securities to each Purchaser at its address set forth in the Schedule of
Purchasers attached hereto (or such other address as directed by such Purchaser
to Seller on or prior to the Closing Date):




(c)

Purchase Price.   Subject to the terms and conditions of this Agreement, in
consideration of and in exchange for Seller’s sale, assignment, transfer,
conveyance and delivery of the Shares and the Note to Purchasers, at closing,
each Purchaser agrees to deliver to a bank account designated in writing by
Seller a wire transfer in immediately available United States’ funds in an
amount equal to the purchase price set forth opposite the name of such Purchaser
on the Schedule of Purchasers attached hereto.




(d)

Letter Agreement.   On or prior to the Closing Date, Seller shall have delivered
to each Purchaser a copy of the Letter Agreement, in the form attached hereto as
Exhibit A, duly executed by Seller and the Company.




(e)

Lock-Up Agreement.  On or prior to the Closing Date, Seller shall have delivered
to each Purchaser a copy of the Lock-Up Agreement, in the form attached hereto
as Exhibit B, duly executed by Seller and the Company.




2.

Closing; Closing Date.   Subject to satisfaction of the conditions set forth in
this Agreement and compliance with the other provisions hereof, the closing of
the transactions contemplated by this Agreement (the "Closing") shall take place
contemporaneously with the execution of this Agreement at the offices of Seller
or at such other time and place as the parties shall mutually agree (the
"Closing Date").




3.

Representation and Warranties of Seller.   Seller represents and warrants to
each Purchaser effective as of the date hereof and the Closing Date as follows:




(a)

Seller is duly organized, validly existing and in good standing under the laws
of the state of its formation, with the requisite power and authority to enter
into this Agreement and perform its obligations hereunder and each other
document contemplated hereby to which Seller is or will be a party and to
consummate the transactions contemplated hereby and thereby.





--------------------------------------------------------------------------------




(b)

Seller has the ability to consummate the transactions contemplated hereby; that
this Agreement has been duly authorized, duly executed and validly delivered by
the Seller and that this Agreement is the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect, or by legal or
equitable principles, relating to or limiting creditors' rights generally and
except that the remedy of specific performance and injunctive and other  forms
of equitable relief are subject to certain equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.




(c)

Seller is not and has not at any time been an “Affiliate”, as that term is
defined in the Securities Act of 1933, as amended, of the Company.  




(d)

Seller is the sole legal and beneficial owner of the Shares and the Note and has
the sole and unrestricted right to sell and/or transfer the Shares and the Note.
 Seller hereby represents and warrants that Seller owns the free of preemptive
rights and free and clear of all adverse claims, liens, mortgages, charges,
security interests, encumbrances and other restrictions or limitations of any
kind whatsoever including but not limited to communal or marital property rights
or distribution rights under applicable law (collectively, “Liens”).  The Shares
and Note are fully paid and have been validly issued to Seller in accordance
with Federal or state securities laws (including any rules or regulations
promulgated thereunder) and the securities laws of any other jurisdiction
(including any rules or regulations promulgated thereunder).  There are no
options, warrants, calls, convertible securities or commitments of any kind
whatsoever relating to the Shares or Note, and there are no voting trusts,
voting agreements, stockholder agreements or other agreements or understandings
of any kind whatsoever which relate to the voting or disposition, sale, transfer
or assignment of the Shares or Note.  Neither the Notes nor the Shares been
sold, transferred, assigned, exchanged, pledged, hypothecated or encumbered in
any way, whether by Seller or other person.  Delivery of the Note and the Shares
to the Company and/or the Transfer Agent, as applicable, with the Irrevocable
Instructions in accordance herewith will pass to Purchaser good and valid title
to the Note and the Shares being purchased by such Purchaser hereunder, free and
clear of Liens other than those of such Purchaser or under securities laws.




(e)

Neither the execution and delivery of this Agreement by Seller, nor the
consummation of the transactions contemplated hereby, does or will:  (i) 
violate or, with the passage of time, result in the violation of any provision
of, or result in the acceleration of or entitle any party to accelerate any
obligation under, or result in the creation or imposition of any lien, charge,
pledge, security interest or other encumbrance upon any of the property or
assets of Seller, pursuant to any provision of any mortgage, lien, lease,
agreement, permit, indenture, license, instrument, law, order, arbitration
award, judgment or decree to which Seller is a party or by which it or any of
such property or assets are bound; (ii) contravene the terms of Seller’s
organizational documents, or any amendment thereof or (iii) violate or conflict
with any other restriction of any kind whatsoever to which Seller is subject, or
by which any of its material properties or assets may be bound.




(f)

There is no action, suit, proceeding or investigation pending or, to the best
knowledge of the Seller, threatened against Company or Seller, which could
restrict Seller's ability to perform its obligations hereunder.  To the best
knowledge of Seller, there are no grounds for or facts, events or circumstances
which could form the basis of any such action that could cause or result in any
such action, suit, proceeding or investigation or which is probable of
assertion.  Seller is not in default in respect of any judgment, order, writ,
injunction or decree of any court or any Federal, state, local or other
governmental agency, authority, body, board, bureau, commission, department or
instrumentality.




(g)

All government and other consents that are required to have been obtained by
Seller with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with.
 Seller has complied and will comply with all applicable disclosure or reporting
requirements in respect of the transaction contemplated hereby.




(h)

The execution and delivery by Seller of this Agreement, the sale by Seller of
the Note and the Shares and the performance by Seller of its obligations under
this Agreement do not and will not violate or conflict with any law applicable
to Seller, any order or judgment of any court or other agency of government
applicable to Seller or any of Seller’s assets or any contractual restriction
binding on or affecting Seller or any of Seller’s assets.




(i)

Seller is acting solely for Seller’s own account, and has made Seller’s own
independent decision to enter into this Agreement and as to whether this
Agreement is appropriate or proper for Seller based upon Seller’s own judgment
and upon advice of such advisors as Seller deems necessary.  Seller acknowledges
and agrees that Seller is not relying, and has not relied, upon any
communication (written or oral) of any Purchaser or any affiliate, employee or
agent of any Purchaser with respect to the legal, accounting, tax or other
implications of this Agreement and that Seller has conducted Seller’s own
analyses of the legal, accounting, tax and other implications hereof and
thereof; it being understood that information and explanations related to the
terms and conditions of this Agreement shall not be considered investment advice
or a recommendation to enter into this Agreement.  Seller acknowledges that
neither any Purchaser nor any affiliate, employee or agent of any Purchaser is
acting as a fiduciary for or an advisor to Seller in respect of this Agreement.





2




--------------------------------------------------------------------------------




(j)

Seller is not selling the Note and the Shares “on the basis of” (as defined in
Rule 10b5-1 of the Exchange Act) any material, non-public information about the
Note or the Shares or the Company and Seller is aware that certain Purchasers
have engaged in negotiation with respect to a proposed financing with the
Company and, consequently, the Purchasers may have material, non-public
information about the Note and/or the Shares and/or the Company.




4.

Representations and Warranties of Seller and Purchasers. Each party hereto
represents and warrants to the other party that there has been no act or
omission by such party which would give rise to any valid claim against such
party for a brokerage commission, finder’s fee or other like payment in
connection with the transactions contemplated hereby.




5.

Miscellaneous.




(a)

Entire Agreement. This Agreement (including any written amendments to this
Agreement executed by the parties) constitutes the entire Agreement between the
parties and supersedes all prior agreements and understandings, oral and
written, between the parties.




(b)

Notices.  All notices, requests, demands and other communications hereunder
shall be given in writing and shall be:  (a) personally delivered; (b) sent by
telecopier, facsimile transmission or other electronic means of transmitting
written documents; or (c) sent to the party at his or its respective addresses
indicated herein by registered or certified U.S. mail, return receipt requested
and postage prepaid, or by private overnight mail courier service.  The
respective addresses to be used for all such notices, demands or requests are as
follows:




If to Seller, to:

Mr. William Caragol

Chief Executive Officer

Positive ID Corp.

1690 South Congress Ave., Suite 201

Delray Beach, FL 33445

Email: bcaragol@positiveIDcorp.com

Telephone: (561) 805-8009   

Cell: (561) 504- 5647




If to a Purchaser, to the address set forth opposite the name of such Purchaser
on the Schedule of Purchasers attached hereto.




or to such other persons or addresses as may be designated in writing by the
party to receive such notice.  If personally delivered, such communication shall
be deemed delivered upon actual receipt; if electronically transmitted pursuant
to this Section, such communication shall be deemed delivered the next business
day after transmission (and sender shall bear the burden of proof of delivery),
unless sender confirms receipt through personal contact, in which case such
communication shall be deemed delivered upon such confirmation; if sent by
overnight courier pursuant to this Section, such communication shall be deemed
delivered upon receipt; and if sent by U.S. mail pursuant to this Section, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.




(c)

Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




(d)

Assignment.  This Agreement shall not be assignable by either party without the
prior written consent of the other party hereto.




(e)

Fees and Expenses.  The parties shall pay their own respective expenses incident
to the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.





3




--------------------------------------------------------------------------------




(f)

Modification, Amendments and Waiver.  The parties hereto may amend, modify or
otherwise waive any provision of this Agreement by mutual consent, provided that
such consent and any amendment, modification or waiver is in writing and is
signed by each of the parties hereto.  No failure or delay on the part of a
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party hereto at law, in equity or otherwise.




(g)

Governing Law; Construction. This Agreement and all transactions contemplated in
this Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of New York. The parties herein waive trial by jury and
agree to submit to the personal jurisdiction and venue of a court of subject
matter jurisdiction located in the New York, New York. In the event litigation
results from or arises out of this Agreement or the performance thereof, the
parties agree to reimburse the prevailing party’s reasonable attorney’s fees,
court costs and all other expenses, whether or not taxable by the court as
costs, in addition to any other relief to which the prevailing party shall be
entitled. The parties agree that each of them and/or their respective counsel
has reviewed and had an opportunity to revise this Agreement and the related
transaction documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement and the related
transaction documents or any amendments hereto.




(h)

Survival.  All of the representations and warranties made herein shall survive
the execution and delivery of this Agreement for the maximum time allowable by
applicable law.




(i)

8-K Filing; Confidentiality.  On or before 9:30 a.m., New York time, on the
fourth (4th) business day following the Closing Date, the Seller shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by this Agreement in the form required by the Securities Exchange
Act of 1934, as amended, and attaching all the material agreements (including,
without limitation, this Agreement) (including all attachments, the “8-K
Filing”).  After the 8-K Filing has been filed with the Securities and Exchange
Commission, the Seller shall have disclosed all material, non-public information
(if any) delivered to any of the Purchasers by the Seller or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement.
 Except with respect to the 8-K Filing, the parties shall not make any public
announcement concerning this Agreement, their discussions or any other documents
or communications concerning the transactions contemplated hereby unless advised
by counsel that such disclosure is required by law (in which case the party so
advised will promptly notify the other party and provide accept any reasonable
comments with respect thereto).




(j)

No Third-Party Beneficiary.  Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.




(k)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be an original, but all of which shall constitute but one
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that the parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.




(l)

Severability of Provisions.  The provisions of this Agreement shall be
considered severable in the event that any of such provisions are held by a
court of competent jurisdiction to be invalid, void or otherwise unenforceable.
 Such invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are valid and enforceable and which are as
similar as possible in term and intent to those provisions deemed to be invalid,
void or otherwise unenforceable.  Notwithstanding the foregoing, the remaining
provisions hereof shall remain enforceable to the fullest extent permitted by
law.







[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]








4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







SELLER:

 

POSITIVEID CORPORATION

 

 

By:

/s/ William J. Caragol

 

 

Its:

Chief Executive Officer

 

 

Name:

William J. Caragol








5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

HUDSON BAY MASTER FUND LTD.

 

 

By:

/s/ Yoav Roth

 

 

Its:

Senior Managing Director

 

 

Name:

Yoav Roth








6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

MELECHDAVID INC. RETIREMENT PLAN

 

 

By:

/s/ Mark Groussman

 

 

Its:

 

 

 

Name:

Mark Groussman








7




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

ALPHA CAPITAL ANSALT

 

 

By:

/s/ Ari Rabinowitz

 

 

Its:

 

 

 

Name:

Ari Rabinowitz








8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

EDWARD KARR

 

 

By:

/s/ Edward Karr

 

 

Its:

 

 

 

Name:

Edward Karr








9




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

BARRY HONIG

 

 

By:

/s/ Barry Honig

 

 

Its:

 

 

 

Name:

Barry Honig








10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

HS CONTRARIAN INVESTMENT

 

 

By:

/s/ John Stetson

 

 

Its:

 

 

 

Name:

John Stetson








11




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

SANDOR CAPITAL MASTER FUND

 

 

By:

/s/ John Lemak

 

 

Its:

 

 

 

Name:

John Lemak








12




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date and year first above written.







PURCHASER:

 

JOHN FORD

 

 

By:

/s/ John Ford

 

 

Its:

 

 

 

Name:

John Ford








13




--------------------------------------------------------------------------------




SCHEDULE OF PURCHASERS




(1)

(2)

(3)

(4)

(5)

(6)

Buyer

Address and Facsimile Number

Original

Principal

Amount of

Note to be

Purchased

Aggregate

Number of

Shares to be

Purchased

Purchase

Price

Legal

Representative’s

Address and

Facsimile Number

 

 

 

 

 

 

Hudson Bay
Master Fund Ltd.

Please deliver any notices other than Pre-Notices to:




777 Third Avenue, 30th Floor
New York, NY 10017
Attention:  Yoav Roth
Facsimile:  (212) 571-1279
E-mail:  investments@hudsonbaycapital.com
Residence:  Cayman Islands

$68,997.24

300,743

$258,739.67

N/A

 

 

 

 

 

 

Melechdavid Inc. Retirement Plan

100 South Pointe Drive #1405

Miami Beach, FL 33139

E-mail: mgman@bullhunterllc.com
Attention: Mark Groussman

$13,247.46

57,743

$49,678

N/A

 

 

 

 

 

 

Alpha Capital Ansalt

510 Madison Ave, 14th Floor

New York, NY 10022
E-mail: Arabin@lhfin.com
Attention: Ari Rabinowitz

$27,598.90

120,297

$103,495.86

N/A

 

 

 

 

 

 

Edward Karr

c/o RAMPartners
SA 19 Blvd
Georges-Favon

Ch-1204 Geneva, Switzerland
E-mail: ek@rampartners.ch
Attention: Edward Karr

$5,519.78

24,059

$20,699.17

N/A

 

 

 

 

 

 

Barry Honig

555 S. Federal Hwy #450

Boca Raton, FL 33432

E-mail: brhonig@aol.com
Attention: Barry Honig

$36,798.53

160,396

$137,994.48

N/A

 

 

 

 

 

 

HS Contrarian Investments

347 N. New River Dr. East #804

Fort Lauderdale, FL 33301
Facsimile:
E-mail: John Stetson
Attention: John Stetson

$22,999.08

100,248

$86,246.55

N/A

 

 

 

 

 

 

Sandor Capital Master Fund

2828 Routh Street, Suite 500

Dallas, TX 75201
E-mail: john@lemak.net
Attention: John Lemak

$20,239.19

88,218

$75,896.96

N/A

 

 

 

 

 

 

John Ford

90 Horseshoe Hill Rd

Bolinas, CA, 94924
E-mail: bajarest@gmail.com

Attention: John Ford

$4,599.82

20,050

$17,249.31

N/A

 

 

 

 

 

 

TOTAL:

 

$200,000

871,754

$750,000

 




14


